STATE OF MICHIGAN

                           COURT OF APPEALS



In re CONSERVATORSHIP OF MARY JANET
FAULKNER HUSTON.


G. SCOTT HUSTON, as Conservator for MARY                          UNPUBLISHED
JANET FAULKNER HUSTON,                                            August 18, 2016

              Appellee,

v                                                                 No. 327036
                                                                  St. Clair Probate Court
TERRI-LYNN HUSTON,                                                LC No. 13-110298-CA

              Appellant.


Before: MURPHY, P.J., and STEPHENS and BOONSTRA, JJ.

PER CURIAM.

        In this action regarding the appointment of a guardian and conservator for Mary Janet
Faulkner Huston, a legally incapacitated person, appellant Terri-Lynn Huston appeals as of right
the trial court’s order dismissing her petition to modify the order appointing appellee G. Scott
Huston as conservator. We affirm.

        The parties to this appeal are the children of Mary Janet Faulkner Huston, who suffers
from dementia and had relied entirely on the care of her husband, Gerald Huston. Following
Gerald’s death in November 2013, Scott took over Mary Janet’s finances and care, reporting that
Gerald had asked him to do so in the event of his death. Terri-Lynn alleged that Scott was
attempting to stop her from seeing her mother or communicating with her, and that he was
making poor decisions with respect to Mary Janet’s money. As such, she petitioned the trial
court to appoint a neutral third party as Mary Janet’s conservator and guardian. The trial court
appointed Scott as a temporary guardian and conservator pending a hearing.

       The trial court appointed Robert Ladd as Mary Janet’s guardian ad litem (GAL) during
the proceedings. Ladd visited with Mary Janet and spoke with both parties before the initial
hearing. After that hearing, Ladd was replaced with John Adair. Adair also visited with Mary
Janet and spoke with all interested parties before each evidentiary hearing. Both GALs prepared



                                              -1-
written and oral reports that were delivered to the trial court. Both agreed that Mary Janet was
mentally incapacitated and required a conservator and guardian.

        During a lengthy evidentiary hearing, Terri-Lynn alleged a great deal of wrongdoing by
Scott, including blocking her from seeing her mother, eavesdropping on her telephone
conversations, hiring 24-hour aides without consulting her, instructing those aides to disrupt her
contact with Mary Janet, and mismanaging Mary Janet’s care and finances. Scott reported that
he had not attempted to hinder their relationship at all, but that he was just trying to follow his
father’s wishes that he act as Mary Janet’s conservator and guardian. After the hearing, which
took place over four months and on three separate dates, the trial court appointed Scott as the
permanent conservator and guardian in July of 2014.

         In February of 2015, Terri-Lynn petitioned the trial court to modify the conservatorship
by removing Scott as conservator and replacing him with a neutral third party. At that hearing,
the trial court dismissed Terri-Lynn’s petition, finding that it had no factual basis. Neither Adair
nor Ladd attended the hearing or prepared a report.

        Terri-Lynn now appeals that decision dismissing her petition to modify the
conservatorship. The proceedings in this case are governed by the Estates and Protected
Individuals Code (EPIC), MCL 700.1101 et seq. Issues involving statutory construction are
reviewed de novo by this Court. Moshier v Whitewater Twp, 277 Mich App 403, 407; 745
NW2d 523 (2007). “But appeals from a probate court decision are on the record, not de novo.”
In re Temple Marital Trust, 278 Mich App 122, 128; 748 NW2d 265 (2008). Instead, “[t]he trial
court’s factual findings are reviewed for clear error, while the court’s dispositional rulings are
reviewed for an abuse of discretion.” Id.

        Terri-Lynn first argues that the trial court should have had a GAL investigate, prepare a
written report, and attend the hearing on the motion to modify the conservatorship. Initially, we
note that Terri-Lynn did not object to the GAL’s absence when the case was before the trial
court. Therefore, that issue is unpreserved and we need not consider it. Napier v Jacobs, 429
Mich 222, 227-228; 414 NW2d 862 (1987). Moreover, Terri-Lynn’s argument, as she frames
and attempts to support it, lacks merit.

        The probate court has “exclusive legal and equitable jurisdiction” over “a proceeding that
concerns a guardianship, conservatorship, or protective proceeding.” MCL 700.1302(c). The
trial court is permitted to appoint a conservator, after notice and hearing, if it determines that an
“individual is unable to manage property and business affairs effectively for reasons such as
mental illness, mental deficiency, [and] physical illness or disability,” and that the protection and
management of the individual’s money and property is necessary. MCL 700.5401(3). With
respect to “a petition for a conservator’s appointment” and the hearing thereon, “[u]nless the
individual to be protected has chosen counsel, or is mentally competent but aged or physically
infirm, the court shall appoint a guardian ad litem to represent the person in the proceeding.”




                                                -2-
MCL 700.5406(2).1 Once a conservatorship is in place, “[a] person interested in the welfare of
an individual for whom a conservator is appointed may file a petition in the appointing court for
an order to . . . [r]emove the conservator and appoint a temporary or successor conservator.”
MCL 700.5415(1)(d). In order to remove a conservator, the trial court must find that good cause
has been shown after notice and hearing. MCL 700.5414.

       On appeal, Terri-Lynn argues, citing MCL 700.5305 and MCL 700.5310, that a petition
for modification of a conservatorship “follows the same procedure as an initial filing.” MCL
700.5310(4), which subsection Terri-Lynn is apparently relying upon, provides:

               Before removing a guardian, appointing a successor guardian, modifying
       the guardianship's terms, or terminating a guardianship, and following the same
       procedures to safeguard the ward's rights as apply to a petition for a guardian's
       appointment, the court may send a visitor to the present guardian's residence and
       to the place where the ward resides or is detained to observe conditions and report
       in writing to the court.

        The petition at issue concerned a request to remove Scott as his mother’s conservator, not
as her guardian; therefore, MCL 700.5310 was inapplicable.2 As to MCL 700.5305, which is
contained in Article V, Part 3 of EPIC covering guardianships of incapacitated individuals and
not conservatorships (Part 4), it specifically concerns GALs and their duties. While found in
Part 3, MCL 700.5305, which has no equivalent in Part 4 on conservatorships, makes reference
to conservatorship-oriented obligations, e.g., “[a]sking the [protected] individual . . . about the
amount of cash and property readily convertible into cash that is in the individual's estate[,]”
MCL 700.5305(1)(f). Assuming the general applicability of MCL 700.5305 in the procedural
posture of this case, the statute simply does not speak to the question of whether the trial court
was required to have a GAL involved in connection with Terri-Lynn’s petition to modify the
conservatorship. And MCL 700.5414 and MCL 700.5415, which do address such petitions but
are not even cited by Terri-Lynn, make no reference whatsoever to GALs. Terri-Lynn does not
contend that MCL 700.5406(2) dictates the continuing involvement of a GAL relative to a
subsequent petition to modify an existing conservatorship, which statutory provision, again,


1
  With respect to a petition for a finding of incapacity and appointment of a guardian, MCL
700.5303(3) provides that “[u]nless the allegedly incapacitated individual has legal counsel of
his or her own choice, the court shall appoint a guardian ad litem to represent the person in the
proceeding.” Because the instant case entailed, initially, a petition for a guardianship and a
conservatorship, both MCL 700.5303(3) (guardianships) and MCL 700.5406(2)
(conservatorships) mandated the appointment of a GAL under the circumstances presented in
this case. Thus, Ladd, and later Adair, essentially wore two hats – GAL for the purpose of the
guardianship and GAL for the purpose of the conservatorship. Terri-Lynn does not present an
argument under MCL 700.5303(3).
2
 We also note that the term “guardian,” as used in MCL 700.5310, does not include GALs.
MCL 700.1104(n) (“Guardian does not include a guardian ad litem.”).



                                                -3-
pertains to a petition to appoint a conservator and requires a court to also appoint a GAL “in the
proceeding.” Given the absence of an argument under MCL 700.5406, or even its
acknowledgment, we decline to explore whether the “in the proceeding” language indicates that
an appointed GAL or GAL replacement must participate in all matters until the conservatorship
formally ends.

        Next, Terri-Lynn argues that the trial court abused its discretion by failing to appoint
legal counsel for Mary Janet. Once again, Terri-Lynn failed to object to the lack of an attorney
for Mary Janet during the hearing, so this issue is unpreserved and we decline to review it.
Napier, 429 Mich at 227. Moreover, the vague and undeveloped three-sentence argument
reflects woefully inadequate briefing, and we deem the issue waived. See Mudge v Macomb Co,
458 Mich 87, 105; 580 NW2d 845 (1998) (“ ‘It is not enough for an appellant in his brief simply
to announce a position or assert an error and then leave it up to this Court to discover and
rationalize the basis for his claims, or unravel and elaborate for him his arguments, and then
search for authority either to sustain or reject his position.’ ”) (citation omitted).
        Affirmed. Having fully prevailed on appeal, Scott is awarded taxable costs pursuant to
MCR 7.219.



                                                            /s/ William B. Murphy
                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Mark T. Boonstra




                                               -4-